Case 2:20-cv-00180-JLB-MRM Document 22 Filed 05/08/20 Page 1 of 4 PageID 200




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

 LINDA FAIRSTEIN,                                    )
                                                     )
                Plaintiff,                           )
                                                     )     Case No. 20-cv-00180
         v.                                          )
                                                     )
 NETFLIX, INC., AVA DUVERNAY, and                    )
 ATTICA LOCKE,                                       )
                                                     )
                Defendants.                          )
                                                     )

                         AGREED MOTION REQUESTING LEAVE
                         TO FILE BRIEFS IN EXCESS OF 25 PAGES

       For the reasons set forth herein, Defendant, Netflix, Inc. (“Netflix”), respectfully moves

this Court for leave to file a Motion to Dismiss and Supporting Memorandum of Law in excess of

the 25 pages allowed by Local Rule 3.01(a). Netflix’s proposed filling will not exceed forty (40)

pages, excluding captions and signatures. Plaintiff consents to Netflix’s request and seeks leave

to file a response to Netflix’s Motion to Dismiss of not more than forty (40) pages, excluding

captions and signatures.

                                   MEMORANDUM OF LAW

       Plaintiff’s Complaint is 119 pages and contains 382 paragraphs and more than 200

footnotes, citing to and relying upon a host of publications and public records. Netflix has

attempted diligently to stay within the Court’s page limits for motions and has limited its Motion

to Dismiss to only the most compelling arguments for dismissal. While Netflix has endeavored to

make its presentation as succinct as possible, the complexity and importance of the Constitutional

and common law issues it raises necessitate an enlargement of the Court’s page limits. Netflix

respectfully submits that justice will be served by allowing Netflix additional pages to fully address

                                             Page 1 of 4
Case 2:20-cv-00180-JLB-MRM Document 22 Filed 05/08/20 Page 2 of 4 PageID 201




all of the relevant facts and legal arguments necessary for the Court’s consideration of Netflix’s

Motion to Dismiss.

       In order to fully respond to Netflix’s enlarged motion and memorandum, Plaintiff requests

leave to file an over-length response to Netflix’s Motion to Dismiss. Netflix consents to Plaintiff’s

request.

       WHEREFORE, for the foregoing reasons, the parties respectfully request that this Court

grant this motion and allow Netflix to file an over-length Motion to Dismiss with memorandum in

support which shall not exceed forty (40) pages and Plaintiff to file an over-length Response to

Netflix’s Motion to Dismiss with memorandum in support which shall not exceed forty (40) pages.

                                 Local Rule 3.01(g) Certification

       Counsel for the parties communicated on May 6 and May 7, 2020 and agree to the relief

requested herein.

Dated May 8, 2020.
Case 2:20-cv-00180-JLB-MRM Document 22 Filed 05/08/20 Page 3 of 4 PageID 202




                                          Respectfully submitted,

                                          /s/ Kelley Geraghty Price
                                          Natalie J. Spears (pro hac vice pending)
                                          Gregory R. Naron (pro hac vice pending)
                                          Jacqueline A. Giannini (pro hac vice pending)
                                          DENTONS US LLP
                                          233 South Wacker Drive, Suite 5900
                                          Chicago, Illinois 60606
                                          Phone: (312) 876-8000
                                          natalie.spears@dentons.com
                                          gregory.naron@dentons.com
                                          jacqui.giannini@dentons.com

                                          Kelley Geraghty Price (Florida Bar #889539)
                                          Local Trial Counsel
                                          DENTONS COHEN & GRIGSBY P.C.
                                          Mercato - Suite 6200
                                          9110 Strada Place
                                          Naples, Florida 34108
                                          Phone: (239) 390-1913
                                          kelley.price@dentons.com
                                          Counsel for Netflix, Inc.
Case 2:20-cv-00180-JLB-MRM Document 22 Filed 05/08/20 Page 4 of 4 PageID 203




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 8th day of May, 2020 a copy of the foregoing was filed

electronically via the ECF filing system.




                                                    /s/ Kelley Geraghty Price




3339886.v1
